Justice Heydenfeldt
delivered the opinion of the Court. The act concerning courts of justice and judicial officers, passed March 11th, 1851, confers general powers of taxation and ap propriation upon the Court of Sessions, for County purposes. *71But in relation to the taxes of the present (current) year, it specially directs, that one half shall be set aside and applied to the payment of any county indebtedness then existing.
This provision is a rule for the government of the county treasurer : and after the application of one half of the revenue for the year, in the payment of indebtedness existing at the time of the passage of the act, the other half, by clear construction, must be devoted to the current expenses of the county, and can only be properly paid to audited claims against the county, created after the passage of the act.
Let the judgment be reversed.
(S. C. Hastings, for the respondent, petitioned for a rehearing; contending that it was not competent for the legislature, or the Court of Sessions, by their direction, to divert the ordinary revenue from the payment of all debts contracted on the implied undertaking of the county, to subject such revenue to their payment.
Friday, Feb. 13th. Petition overruled.
Hastings again renewed his application; which was again overruled, Thursday, February 19th.